United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-11315
                        Conference Calendar



MARVIN ROBERTS,

                                    Plaintiff-Appellant,

versus

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Dallas District
Office,

                                    Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:04-CV-344-G
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Marvin Roberts appeals from the dismissal without prejudice

of his civil action for failure to effectuate service within 120

days of filing his complaint.   Roberts moves to supplement the

record; his motion to supplement is DENIED.   Roberts also moves

for leave to appear for oral argument; that motion too is DENIED.

     The record does not indicate that Roberts complied with the

requirements of FED. R. CIV. P. 4 for the service of summons and

proof of service, despite having been put on notice that his

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-11315
                                -2-

attempts to comply were deficient and having been given two

opportunities to comply.   The dismissal of Roberts’s complaint

without prejudice was not an abuse of discretion.   See Lindsey v.

United States R.R. Retirement Bd., 101 F.3d 444, 445 (5th Cir.

1996).

     AFFIRMED.